*181Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donte Cheron Freeman appeals the district court’s order denying his motion for reconsideration of the order denying his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Freeman, No. 4:06-cr-00016-JLK-1, 2012 WL 178354 (W.D.Va. Jan. 23, 2012); see United States v. Hood, 556 F.3d 226, 235-36 (4th Cir.2009). We deny Freeman’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.